Citation Nr: 0718193	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Laura S. Rotstein, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The Board rendered a decision in June 2000, denying 
the benefits sought.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in December 2000, the Court granted a motion to 
vacate the Board's decision and remanded the claim for 
compliance with the newly adopted Veterans Claims Assistance 
Act of 2000 (VCAA).

In a January 2002 decision, the Board again denied 
entitlement to service connection for hypertension; the 
veteran again appealed the Board's decision.  In January 
2003, the Court granted a Joint Motion to Remand, vacating 
the Board's January 2002 decision and remanding the claim 
again for compliance with the VCAA, specifically, the notice 
provisions outlined in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board remanded the appeal in October 2003 
and again in February 2005 to ensure compliance with all 
provisions of the VCAA.  The matter is now properly returned 
to the Board for further appellate consideration.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not present during the veteran's active 
service or manifested within one year of his discharge from 
service, and is not otherwise shown to be related thereto.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor is such a disability presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
hypertension, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Furthermore, a 
Supplemental Statement of the Case was issued in March 2007, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  The Board notes that the veteran is 
represented by a private attorney and has demonstrated 
throughout the course of this appeal that he is fully aware 
of the evidence necessary to substantiate his claim.  As 
such, the Board specifically finds that the veteran is not 
prejudiced by any procedural notice error.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
requesting alternative records searches in light of destroyed 
service medical records, and by affording the veteran the 
opportunity to give testimony before the Board in May 2000.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, he advised 
VA, via counsel, in April 2006 that he had no additional 
evidence to submit and/or identify to substantiate his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The Board will now turn to the merits of the veteran's 
claim.


Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Hypertension is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
September 1954, the evidence must show that hypertension 
manifest to a degree of ten percent by September 1955 in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.


Analysis

The veteran contends that he first developed dizziness and 
symptoms later associated with hypertension while in basic 
training.  He asserts that he was treated for hypertension 
throughout his service in Korea.  The veteran testified 
before the Board that he has continued to have hypertension 
since diagnosed during service.  

The veteran is currently treated for hypertension and there 
is no question as to current disability.  The appeal turns on 
whether the veteran's currently diagnosed hypertension began 
during service or within one year of discharge from service.  
Unfortunately, his service medical records are unavailable 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center in St. Louis.  

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a 
decision when a veteran's service medical records have been 
lost or destroyed.  See Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005) ("In cases where . . . the appellant's 
SMRs have been lost or destroyed, the Board's obligation to 
provide well-reasoned findings and conclusions, to evaluate 
and discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when SMRs are presumed destroyed, 'the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule is 
heightened.' This rule has become well entrenched in the 
Court's caselaw") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

As noted above, service medical records are not available.  
An alternative records search of medical and dental records 
at the Korea Medical Dispensary for the veteran's company was 
undertaken as was a search of the sick and morning reports 
for the veteran's period of service in Korea.  There were no 
remarks pertaining to high blood pressure or hypertension 
found.  The RO made a formal finding in March 2007 that any 
further attempts to obtain records would be futile.

There is no evidence of treatment for hypertension within one 
year of the veteran's discharge from service in 1954.  
Treatment records dated in 1976 show the first diagnosis of 
hypertension.  An April 1976 hospital record includes a 
history of hypertension since 1972.

The veteran submitted an application for VA compensation 
benefits in September 1977 and claimed that his only service-
connected disability was a nervous condition.  Upon VA 
examination in August 1978, the veteran related a history of 
being diagnosed as having hypertension in 1956; he made no 
assertions or comments about having earlier symptomatology of 
hypertension during service.

In October 1981, a private physician indicated that the 
veteran had treatment for hypertension in 1956.  The 
physician noted, however, that all relevant treatment records 
were destroyed.  Another private physician reported in 
October 1981 that he had treated the veteran since 1971.

An unsigned document dated in November 1981 and purported to 
be from the University of Miami School of Medicine indicates 
that the veteran was hospitalized for one week in June 1955 
and treated for dizzy spells and extremely high blood 
pressure of 190/120.  He was found at that time to have a 
kidney infection and essential hypertension.  VA made an 
inquiry as to this document and the alleged treatment in 
1955, but was advised by the University of Miami School of 
Medicine that the veteran's name did not appear in their 
files.  In August 1982, the veteran was asked for additional 
information regarding this treatment, but he has not provided 
any additional information to assist in verifying the 
document and/or treatment.

The veteran's brother submitted a statement in 1983 
reflecting his recollection of the veteran being transported 
from a VA hospital to Jackson Memorial Hospital for emergency 
treatment in 1955.  The veteran subsequently submitted a 
document purported to be a hospitalization report from the 
Jackson Memorial Hospital dated in June 1955 and showing 
treatment for hypertension.  The report showed that Aldomet 
was the prescribed medication in 1955.  A handwritten note 
from a private physician dated in October 1984 reflecting 
treatment in 1955 was also submitted.  

In June 1985, the veteran submitted another copy of the 1955 
hospitalization record along with a cover letter alleged to 
be from the records department of Jackson Memorial Hospital 
dated in July 1984.  This letter reflects that after a 
diligent search, the only document found for this veteran was 
the report referenced above.  Interestingly, VA sought 
verification of the authenticity of the document directly 
from Jackson Memorial Hospital and was advised in September 
1985 that the veteran's name did not appear in their files.

In 1994, the veteran submitted additional medical evidence 
purporting to reflect treatment in 1955.  A June 1981 
statement from a private physician included a history of 
emergency treatment in February 1955 for high blood pressure.  
A January 1989 statement from a VA physician indicated 
treatment for hypertension for ten years.  The veteran also 
submitted statements from fellow servicemen in January 1996 
reflecting their recollection of the veteran having high 
blood pressure during service.  A July 1996 VA hospital 
report includes a history of hypertension for forty years.

The veteran appeared before the Board for a personal hearing 
in May 2000 and stated that he had never had troubles related 
to high blood pressure prior to service, but started having 
dizziness and nosebleeds within two weeks of being in service 
which were determined to be related to high blood pressure.  
He stated that he was treated during service and told at his 
separation examination that he had high blood pressure that 
would increase with age.  The veteran testified that he 
required treatment for hypertension within one year of 
discharge from service.

The veteran has continued to argue that the evidence 
submitted reflecting treatment in 1955 is sufficient to show 
that hypertension began during service.  He has not addressed 
concerns about the accuracy and integrity of the documents.  
For instance, the records purported to be from Jackson 
Memorial Hospital reflect use of a medication in 1955 that 
did not come on the market until 1963.  Additionally, the 
veteran has not addressed his own statements made in the 
1970's regarding the onset of his hypertension being, at the 
earliest, 1956.  The Board finds this odd in light of the 
many letters written by the veteran and his attorney 
regarding VA's duty to gather more evidence.

Following a complete review of the evidence, the Board finds 
that the veteran has submitted fraudulent documentation to 
support his claim.  Specifically, the veteran submitted 
documents purported to be from Jackson Memorial Hospital that 
are not from that facility and do not reflect treatment in 
1955.  This fabrication brings his entire claim into 
question, but the Board has nonetheless meticulously reviewed 
every document of record in determining that hypertension did 
not develop during service or within one year of discharge 
from service.

The alternative records search shows that the veteran was not 
treated for hypertension or symptoms related to high blood 
pressure in Korea.  The veteran, himself, stated in 1978 that 
he was first diagnosed in 1956.  The first record of actual 
treatment is dated in 1976.  Statements in subsequent medical 
evidence reflecting a lengthy history of hypertension and/or 
hypertension since service are based on statements made by 
the veteran and not on the actual medical evidence.  Thus, 
the opinions provided by G.A.L., M.D., in October 2003, and 
N.H., ARNP-C, in September 2003, are of virtually no 
probative value. The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  As such, statements made by physicians 
decades after service suggesting that the veteran had 
hypertension since service are not deemed to be credible 
medical evidence as the opinions are not based in fact.  
Additionally, the Board finds that lay statements of men 
purported to be the veteran's fellow servicemen as well as 
the statement from the veteran's brother are not deemed to be 
more credible than the medical evidence of record when it 
comes to determining when the disability began.  This is true 
particularly in light of the history provided by the veteran 
in 1978 that his disability began in 1956. In summary, the 
Board finds that the veteran has intentionally submitted 
altered documents and provided a misleading  medical history 
of the condition in question in order to obtain VA 
compensation benefits.

The Board acknowledges the arguments made by the veteran and 
his attorney that VA has a duty to recreate the veteran's 
service medical records and finds that VA has met its duty to 
assist this veteran by performing many records searches and 
making attempts to verify the authenticity of post-service 
medical records.  The veteran has not presented credible 
evidence that his currently diagnosed hypertension began 
anytime prior to 1956.  Therefore, the Board finds that 
hypertension did not begin during service or within one year 
of discharge from service.  Consequently, service connection 
is denied on a direct and on a presumptive basis.

ORDER

Service connection for hypertension is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


